UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2921



SCOTT C. SCHIRMACHER,

                                              Plaintiff - Appellant,

          versus

MCDONNELL DOUGLAS CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-95-1124-AW)


Submitted:   April 15, 1996                 Decided:   April 22, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Scott C. Schirmacher, Appellant Pro Se. William Christopher Edgar,
Jo Ann Peele, BRYAN, CAVE, MCPHEETERS & MCROBERTS, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his complaint filed under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West

1994). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-
ing of the district court. Schirmacher v. McDonnell Douglas Corp.,
No. CA-95-1124-AW (D. Md. Sept. 18, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2